Per Curiam.

Respondent moves to strike the statement of facts in this case for the reason that the same was not filed within thirty days from the rendition of the judgment. It appears from the record, and is conceded by appellant, that the statement of facts was not filed within thirty days from the rendition of the judgment. The statement was prepared and handed to the bailiff of the court by appellant’s attorney, to carry to the clerk, but was not given into the possession of the clerk until five days after the time for filing had expired, or thirty-five days after the rendition of the judgment. The statute provides that the statement should be filed within thirty days from the rendition of the judgment. This not having been done, the statement must be stricken, and as it is conceded that no question is involved in the appeal which is not controlled by the statement of facts, the appeal will be dismissed.